DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed July 12, 2022 is received and entered.
2.	Claims 1, 7 – 9, 11, 16, and 18 – 19 are amended.  Claims 3 – 6, 13 – 15, and 17 are cancelled.  Claims 1 – 2, 7 – 12, 16, and 18 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 2, 7 – 12, 16, and 18 – 20 are allowed over the prior art.

Response to Arguments / Amendment
5.	The rejections of claims 1 – 5, 8 – 15, and 18 – 20 for Double Patenting are WITHDRAWN in view of the Amendment.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Wong-Chan on July 20, 2022.
7.	Regarding claim 9, please amend line 1 of this claim to recite: “The touchscreen of  claim 1, wherein the edge pattern element”. 

Reasons for Allowance
8.	Claims 1 – 2, 7 – 12, 16, and 18 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Gourevitch et al. (U.S. Pub. 2014/0210784), Shen et al. (U.S. Pub. 2017/0177113), Tian et al. (U.S. Pub. 2015/0109249), Clark et al. (U.S. Pub. 2019/0302936), Mazzeo et al. (U.S. Pub. 2016/0209441), Badaye et al. (U.S. Pub. 2014/0022202), Peterson et al. (U.S. Pub. 2015/0286316), Yang et al. (U.S. Pub. 2010/0045625), Snyder et al. (U.S. Pub. 2007/0229470), and Wu et al. (U.S. Pub. 2014/0211109).
Regarding claim 1, neither Gourevitch nor Shen nor Tian nor Clark nor Mazzeo nor Badaye nor Peterson nor Yang nor Snyder nor Wu teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“an edge pattern element configured to adjust an edge mutual capacitance between the electrode terminus and the second electrode, wherein the edge pattern element comprises a grounded electrode adjacent to an edge boundary of the electrode terminus, wherein the grounded electrode is electrically connected to ground without capacitive coupling.”
Regarding claim 11, neither Gourevitch nor Shen nor Tian nor Clark nor Mazzeo nor Badaye nor Peterson nor Yang nor Snyder nor Wu teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“wherein the touchscreen further comprises an edge pattern element configured to adjust an edge mutual capacitance between the electrode terminus and the second electrode, wherein the edge pattern element comprises a grounded electrode adjacent to an edge boundary of the electrode terminus with interconnect traces for grounding the grounded electrode.”
Regarding claims 2, 7 – 10, 12, 16, and 18 – 20, these claims are allowed based on their respective dependence from claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626